DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 3/19/2020.
Claims 1-20 are cancelled.
Claims 21-40 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020, 3/3/2020 and 7/26/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 26, 31-32 and 36 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Publication No. 2014/0278031 A1 to Scofield.

Regarding Claim 21, Scofield discloses a computer implemented method comprising: 
receiving, by a computing system and from a mobile computing device, information indicating that a user of the mobile computing device intends to travel to a physical venue; ([0022] an event entry on a social networking website may include a field that respective users can select if the user intends to attend the event. [0037] events hosted at a venue (e.g., U.S. Arena))
identifying, by the computing system, a first location of the mobile computing device; ([0016] estimating the travel time between a starting location (first location) and an ending location and/or identifying a temporally shortest route [0022] the received information may be geo-location specific. For example, merely status information and/or hash-tag information from users within a specified spatial proximity of a venue hosting the event may be received at 104 and/or the received information 104 may be filtered based upon a location of the user relative to the venue. [0062] mobile devices (such as mobile phones,))
in response to receiving the information indicating that the user of the mobile computing device intends to travel to the physical venue, determining an estimated travel time from the first location of the mobile computing device to the physical venue; ([0016] estimating the travel time between a starting location and an ending location and/or identifying a temporally shortest route)
comparing the estimated travel time to a threshold travel time to determine if the estimated travel time meets or exceeds the threshold travel time; ([0005] road segments where traffic congestion is likely to exceed a specified threshold (e.g., roads segments where travel time is expected to increase by at least 5 minutes, road segments where vehicle speeds are likely to drop by at least 20%, etc.) can be identified.)
in response to determining that the estimated travel time meets or exceeds the threshold travel time, ([0005] road segments where traffic congestion is likely to exceed a specified threshold (e.g., roads segments where travel time is expected to increase by at least 5 minutes, road segments where vehicle speeds are likely to drop by at least 20%, etc.) can be identified.) generating display information for presentation to the user at the mobile computing device, the display information including an indication of the estimated travel time ([0006] the route planner can take into consideration the impact that the event is likely to have on traffic flow when planning a route (e.g., to plan a route that avoids the avoidance zone and/or to provide an estimated travel time that takes into consideration the expected traffic congestion due to the event).) and a selectable control that, when selected directs the user to a webpage associated with the physical venue or a product available for purchase at the physical venue; ([0058] when an avoidance zone affects the selection of a preferred route (e.g., when a different route would have been selected if an event was not taking place at the venue) and/or impacts the estimated travel time of the preferred route, the graphical user interface 502 may be further configured to present the avoidance zone 512 within the mapping field 508 and/or to display within the event field 506 a notice explaining why the preferred route 510 was selected. [0060] portions of the graphical user interface 502 are selectable by a user to alter the interface and/or display additional features. By way of example, the graphical user interface 502 may present the user with an option to select the event field 506 to obtain additional information about the event and/or to purchase tickets for the event (product available for purchase at the physical venue).)
transmitting, by the computing system, the display information to the mobile computing device for presentation to the user. ([0060] portions of the graphical user interface 502 are selectable by a user to alter the interface and/or display additional features. By way of example, the graphical user interface 502 may present the user with an option to select the event field 506 to obtain additional information about the event and/or to purchase tickets for the event.)

Regarding Claim 22, Scofield discloses the method of claim 21. 
Scofield further discloses the display information is displayed as part of a map display, the map display including an indication of a location of the physical venue..  ([0057] Fig. 5 displays providing the user with route information in a navigation application graphical user interface comprising a mapping field 508.)
Regarding Claim 26, Scofield discloses the method of claim 21. 
Scofield further discloses the display information includes an indication of one or more products available for purchase at the physical venue that can be purchased via the webpage associated with the physical venue or the product available for purchase at the physical venue.  ([0060] In some embodiments, the navigation program and/or graphical user interface may include additional features not depicted herein. For example, in some embodiments, portions of the graphical user interface 502 are selectable by a user to alter the interface and/or display additional features. By way of example, the graphical user interface 502 may present the user with an option to select the event field 506 to obtain additional information about the event and/or to purchase tickets for the event.)

Claim 31 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 32 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 22.  The claim is rejected under substantially similar grounds as claim 22.
Claim 36 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 26.  The claim is rejected under substantially similar grounds as claim 26.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0278031 A1 to Scofield in view of U.S. Patent Application No. 2017/0161450 A1 to White.
	
Regarding Claim 23, Scofield discloses the method of claim 21,
But does not explicitly disclose the display information further includes an indication of an estimated travel cost for traveling from the first location to the physical venue. 
White, on the other hand, teaches the display information further includes an indication of an estimated travel cost for traveling from the first location to the physical venue. ([0059] The system may display the determined at least one pharmacy on the user application interface. Additional information associated with the pharmacies comprising locations, estimated travel time, total estimated price for medication, cost of shipping, estimated delivery time, and the like may also be displayed on the user interface. In some embodiments, the system may also order the pharmacies based on the lowest price, earliest delivery date, shortest distance for pickup, and the like.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of White, in order to display relevant details (White, [0040]).

Regarding Claim 24, Scofield discloses the method of claim 23,
But does not explicitly disclose wherein the display information includes an indication of an estimated shipping cost for having one or more products delivered. 
White, on the other hand, teaches the display information further includes an indication of an estimated travel cost for traveling from the first location to the physical venue wherein the display information includes an indication of an estimated shipping cost for having one or more products delivered. ([0059] The system may display the determined at least one pharmacy on the user application interface. Additional information associated with the pharmacies comprising locations, estimated travel time, total estimated price for medication, cost of shipping, estimated delivery time, and the like may also be displayed on the user interface. In some embodiments, the system may also order the pharmacies based on the lowest price, earliest delivery date, shortest distance for pickup, and the like.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of White, in order to display relevant details (White, [0040]).

Claim 33 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 23.  The claim is rejected under substantially similar grounds as claim 23.
Claim 34 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 24.  The claim is rejected under substantially similar grounds as claim 24.


Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0278031 A1 to Scofield in view of U.S. Patent Application No. 2013/0088515 A1 to Choi.
	
Regarding Claim 25, Scofield discloses the method of claim 21,
But does not explicitly disclose the display information is displayed by the mobile computing device in response to a determination that the user has begun to travel to the physical venue.. 
Choi, on the other hand, teaches the display information is displayed by the mobile computing device in response to a determination that the user has begun to travel to the physical venue. ([0005] the method according to the related art is a method that detects a location and a direction of a current user using a GPS sensor, a compass sensor, a gyro sensor of the mobile device when driving the camera of the mobile device and augmented reality applications in order for a user to know a position of a destination while walking along (travel has begun) a street and displays a direction of a destination on the video captured by the camera.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by Choi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of Choi, in order to output content to a user (Choi, [0003]).

Claim 35 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 25.  The claim is rejected under substantially similar grounds as claim 25.

 Claims 27-30 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0278031 A1 to Scofield in view of U.S. Patent Application No. 2016/0223343 A1 to Averbuch.
	
Regarding Claim 27, Scofield discloses the method of claim 21,
But does not explicitly disclose accessing historic user activity information for the user; determining, using the historic user activity information for the user, an average travel time for trips taken by the user; and setting the determined average travel time as the threshold travel time prior to comparing the estimated travel time to the threshold travel time. 
Averbuch, on the other hand, teaches accessing historic user activity information for the user; determining, using the historic user activity information for the user, an average travel time for trips taken by the user; and setting the determined average travel time as the threshold travel time prior to comparing the estimated travel time to the threshold travel time. ([0084] the presentation of the at least one aggregated notification, or a combination thereof is based, at least in part, on a comparison of the average travel time against the travel time threshold. In one embodiment, the vehicle configuration platform 107 can map the potential notifications, compare the travel times calculated from the average probe speed to some threshold, and subsequently map the aggregated notifications for one or more consecutive dangerous curves.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by Averbuch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of Averbuch, in order to provide relevant alerts to vehicle users (Averbuch, [0001]).

Regarding Claim 28, Scofield discloses the method of claim 21,
But does not explicitly disclose accessing historic user activity information for the user; determining, using the historic user activity information for the user, an average travel time range for trips taken by the user; and setting the maximum value of the determined average travel time range as the threshold travel time prior to comparing the estimated travel time to the threshold travel time.
Averbuch, on the other hand, teaches accessing historic user activity information for the user; determining, using the historic user activity information for the user, an average travel time range for trips taken by the user; and setting the maximum value of the determined average travel time range as the threshold travel time prior to comparing the estimated travel time to the threshold travel time. ([0084] the presentation of the at least one aggregated notification, or a combination thereof is based, at least in part, on a comparison of the average travel time against the travel time threshold. In one embodiment, the vehicle configuration platform 107 can map the potential notifications, compare the travel times calculated from the average probe speed to some threshold, and subsequently map the aggregated notifications for one or more consecutive dangerous curves. [0070] These travel segment parameters may include one or more of a road distance threshold, travel time threshold, an average probe speed, a time threshold, historic speed, current speed, predicted speed, a safe speed threshold, a combination thereof and other like parameters as relates to the relationship of two or more travel segments; [0089] In one scenario, the vehicle configuration platform 107 may determine whether this travel time is less than a threshold travel time and then aggregate the notifications accordingly. In one embodiment, the vehicle configuration platform 107 may track the at least one vehicle's historical, current, or predicted speed using a variety of means including historical data, sensor data, network data, and other like means. Thus determined, this speed can be used to calculate a travel time  )
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by Averbuch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of Averbuch, in order to provide relevant alerts to vehicle users (Averbuch, [0001]).
Regarding Claim 29, Scofield discloses the method of claim 21,
But does not explicitly disclose wherein the threshold travel time is determined based on historic user activity information, including information on past trips taken by the user..
Averbuch, on the other hand, teaches wherein the threshold travel time is determined based on historic user activity information, including information on past trips taken by the user. ([0084] the presentation of the at least one aggregated notification, or a combination thereof is based, at least in part, on a comparison of the average travel time against the travel time threshold. In one embodiment, the vehicle configuration platform 107 can map the potential notifications, compare the travel times calculated from the average probe speed to some threshold, and subsequently map the aggregated notifications for one or more consecutive dangerous curves. [0070] These travel segment parameters may include one or more of a road distance threshold, travel time threshold, an average probe speed, a time threshold, historic speed, current speed, predicted speed, a safe speed threshold, a combination thereof and other like parameters as relates to the relationship of two or more travel segments; [0089] In one scenario, the vehicle configuration platform 107 may determine whether this travel time is less than a threshold travel time and then aggregate the notifications accordingly. In one embodiment, the vehicle configuration platform 107 may track the at least one vehicle's historical, current, or predicted speed using a variety of means including historical data, sensor data, network data, and other like means. Thus determined, this speed can be used to calculate a travel time  )
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by Averbuch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of Averbuch, in order to provide relevant alerts to vehicle users (Averbuch, [0001]).

Regarding Claim 30, Scofield discloses the method of claim 21,
But does not explicitly disclose wherein the threshold travel time is determined based on user preference information provided by the user.
Averbuch, on the other hand, teaches wherein the threshold travel time is determined based on user preference information provided by the user. ([0105] the system 100 may determine whether the current vehicle speed travel time is less than a safe speed travel time and then notify the user only if the current speed travel time is less than the threshold safe travel time. In one scenario, the safe speed travel time can be personalized to the individual user or localized to the at least one vehicle traveling the at least one travel segment. In such manner, personalized factors including age, gender, health, other demographic information, personal preferences, and other like information can be used to modify, at least in part, the vehicle's safe speed travel time.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Scofield, the features as taught by Averbuch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scofield, to include the teachings of Averbuch, in order to provide relevant alerts to vehicle users (Averbuch, [0001]).


Claim 37 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 27.  The claim is rejected under substantially similar grounds as claim 27.
Claim 38 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 28.  The claim is rejected under substantially similar grounds as claim 28.
Claim 39 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 29.  The claim is rejected under substantially similar grounds as claim 29.
Claim 40 recites a tangible, non-transitory recordable medium comprising substantially similar limitations as claim 30.  The claim is rejected under substantially similar grounds as claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625